A motion by the appellee for a,rehearing was denied January 3, 1916.
Mr. Justice Van Orsdel
delivering the opinion of the Court:
Appellee, James W. Campbell, filed a motion for rehearing, seeking alternative relief from the judgment, “1. That the decree be sustained.” We have carefully examined the case in the light of appellee’s brief in support of his motion, and find no convincing reason advanced which would justify a reversal of our opinion and judgment. Hence this request will be denied.
The second ground for the granting of the motion is for a modification of the judgment to the extent “that the cause be *154aremanded, with directions to dismiss the supplemental and amended bills without prejudice to the right of appellee (plaintiff) to file within thirty days a new and independent suit to vacate the award, and upon the filing of such suit within such time and its due prosecution, that the cause under the original bill, answer, and issue joined be continued and all subsequent proceedings remain in statu, quo until the final determination of the new suit.” We held the award to be valid on its face. Hence, until set aside in a proper proceeding it has the force of a judgment, and therefore became res judicaia as to all matters embraced in the submission, which in most sweeping language included all differences between the parties. So long as it stands, it is a bar to any proceeding looking to an accounting between the parties. It was. a bar to the amended and supplemental bill and all proceedings under it. To now hold those proceedings in statu quo, awaiting the result of an action to vacate the award on the ground of fraud, would be to breathe life into a proceeding conducted in the face of a valid award rendered by a tribunal whose “decision on matters of fact and law is conclusive, and all matters in the award are thenceforth res judicata> on the theory that the matter has been adjudged by a tribunal which the parties have agreed to make final, a tribunal of last resort for that controversy.” 2 3L C. L. 386. It would be foreign to any proper sense of justice to assume the existence of fraud, totally disregard an award valid on its face, the most solemn decree known to the law, and perpetuate this litigation in defiance of defendant’s rights, even if the court possessed that power. The original proceeding was transferred from the court to the arbitration board, the tribunal created by the parties. It left the case in the court subject to be dismissed upon a contingency which happened; and what was done subsequent to the submission and award is a mere nullity, and of no binding force and effect, and not subject to judicial resuscitation.
Had the submission contained no stipulation for dismissal of *154bthe original suit, it might be within the power of the court to hold the proceedings prior to submission and award in statu quo to await the result of an action to determine the validity of the award. But even in that instance, the subsequent proceedings would be barred by the pending award. The bonds of submission, however, contained a stipulation for the discontinuance of the pending suit. This was not only a binding but a commendable agreement when the parties were substituting for the court a tribunal of their own. The agreement was carried out by the party upon whom the obligation was imposed, and when executed it operated ipso facto to discontinue the suit. If we had the power to hold the proceedings in statu quo, the action would hardly be justified in the face of the sealed agreement of the parties.
The motion for rehearing is denied. Motion denied.
An application for the issuance of a writ of error to remove the cause to the Supreme Court of the United States was denied January 12, 1916.